782 N.W.2d 772 (2010)
Martin McDERMENT, Gale McDerment Michael Bayoff, Susan Bayoff, Joe Mills, Chris Mills, Lee Sharkas, Maci Sharkas, John Soulet, Anjela Soulet, Chris Makepeace, Debbie Makepeace, Richard Price, Michaela Price, Mark Shoemaker, Pamela Shoemaker, David Livermore, Therese Livermore, John Walker, Valerie Walker, Howard Fisher, Nance Fisher, Tracy Parks, Pamela Parks, Paul Milewski, and Geralyn Milewski, Plaintiffs-Appellees/Cross-Appellants,
v.
BILTMORE PROPERTIES, INC., Defendant-Appellant/Cross-Appellee, and
Birkdale Pointe Subdivision Homeowners Association, Traci Phillips d/b/a Principal Property Management, Toll Brothers, Inc., The Silverman Building Companies, Inc., HQZ Acquisitions, Inc., and Township of Commerce, Defendants.
Docket No. 140570. COA No. 285570.
Supreme Court of Michigan.
June 10, 2010.

Order
On order of the Court, the application for leave to appeal the November 17, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellants are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.